Citation Nr: 0905113	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-24 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for frostbite of the 
left foot.

3.  Entitlement to service connection for frostbite of the 
right foot.

4.  Entitlement to service connection for a left knee injury.

5.  Entitlement to service connection for a right knee 
injury.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for residuals of a head 
injury, to include chin and facial injuries, with memory and 
anger problems, due to personal assault.

8.  Entitlement to service connection for residuals of a back 
and body injury, due to personal assault.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to February 
1983 and from February 1983 to February 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in March 2008.  A transcript of the 
hearing is associated with his claims folder.

The Board notes that the Veteran submitted statements in 
November 2006 and January 2007 with the heading Clear and 
Unmistakable Error (CUE).  Review of these statements reveals 
that the Veteran is not claiming CUE with any of the rating 
decisions on appeal.  Rather, he is arguing that an error was 
made in the recitation of facts in the outpatient treatment 
records from the VA Medical Center in Salem, Virginia, 
regarding a claimed in-service injury.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a January 2009 statement, the Veteran's representative 
indicated that the Veteran has recently been granted 
disability benefits from the Social Security Administration 
(SSA) and requested that the SSA disability determination 
records be obtained and used as evidence in support of his 
appeal.  Since the SSA records are potentially supportive of 
the Veteran's claims for service connection, further 
development of the record is in order.

Accordingly, the case is hereby REMANDED to the RO or the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  Request the SSA to provide a copy of 
any disability determination it has 
rendered for the Veteran, as well as a 
copy of the record upon which the 
determination was based.

2.  Readjudicate the issues on appeal.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate action, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




